Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin claims 13-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-16, 18-20 are allowable over the prior art.  As to claims 1 and 13, the closest prior art of record is found in Fowler (US 20130278063) with a full discussion thereof found in the previous office action (dated 1/13/21).  The Fowler reference teaches a thermophotovoltaic panel comprising a first receiving (top) surface for receiving solar radiation, photovoltaic cells (22) connected to the top, a heat exchanger (heat sink with fins, 32 with 40) and a second bottom surface for supporting the bottom panel (bottom of fins 40 read on bottom surface of panel) where the cells and exchanger are embedded in resin (Figure 3; 26 is transparent in which cells, 22 are embedded and edges of 32 are embedded).  However, the reference fails to teach the resin including a second layer in which the second layer is at the second supporting surface and the second layer has thermal insulating properties.  There is nothing in the prior art that would have motivated a skilled artisan at the time the invention was filed to include a second layer of resin having thermal insulating properties when reviewing the Fowler reference as a whole, without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.